Citation Nr: 1545078	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability benefits in the calculated amount of $11,095.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1988 to December 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Atlanta, Georgia, which, in pertinent part, denied a waiver of recovery of an overpayment of VA benefits in the amount of $11,095.00.  


FINDINGS OF FACT

1.  In September 2011, an overpayment in the amount of $11,095.00 was created when VA reduced the Veteran's service-connected disability benefits after removing his dependent spouse from the award effective November 1, 2002.  

2.  The overpayment was created by the Veteran's failure to report his divorce to VA, despite his knowledge that he was required to report any change in his marital status and an overpayment would likely result from failure to do so.

3.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

4.  Recovery of the assessed overpayment is not against equity and good conscience.


CONCLUSION OF LAW

The criteria for recovery of the overpayment of VA disability benefits in the amount of $11,095.00 are not met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962-1.965, 3.660 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) do not apply to a claim for waiver of recovery of an overpayment.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Accordingly, the Board may proceed with a decision on the merits of the Veteran's claim, without further addressing whether VA's duties to notify and assist have been satisfied.


Waiver of Overpayment

The Veteran is service-connected compensation for various disabilities, including migraine headaches and bilateral foot disabilities.  Compensation for these disabilities was initially granted in an April 2002 rating decision effective October 22, 2001.  Throughout the claims period, the Veteran was in receipt of additional VA disability payments for three dependents, specifically, his wife and two children.   In November 2010, the Veteran's ex-wife filed a claim for apportionment of the Veteran's service-connected compensation and informed VA that she and the Veteran divorced in October 2002.  

In March 2011, VA notified the Veteran it had received information he was divorced and proposed to reduce his benefits.  The Veteran was contacted by telephone in September 2011 at which time he confirmed he and his wife divorced in October 2002 and he paid child support for his two children.  Later in September 2011, VA informed the Veteran by letter it had removed his ex-wife as a dependent from his compensation award effective November 1, 2002 resulting in an overpayment of benefits. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c).

The Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment debt in a December 2011 administrative decision.  The Committee determined that the Veteran was at fault in the creation of the debt as he failed to notify VA of his divorce.  The Committee also determinated that nonpayment of the debt would result in unfair enrichment at the expense of the government.  The Veteran contends that a waiver is appropriate in this case as repayment of the debt would cause undue hardship due to his financial problems.  The Veteran also testified during the August 2015 hearing that he was not aware he was divorced from his wife until 2011 when he was notified by VA of her claim for apportionment and their divorce.  

The Veteran requested a waiver of recovery of the overpayment of nonservice-connected pension benefits within 180 days of receiving notification of the indebtedness.  As he filed a timely application for waiver of this overpayment, he meets the basic eligibility requirements for a waiver of recovery of his VA indebtedness.  The Board will thus proceed to adjudicate the claim on the merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In December 2011, the Committee on Waivers and Compromises determined that the facts of the case did not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of VA benefits.  Although the Veteran did not inform VA of his divorce in October 2002, the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of VA compensation benefits was not shown.  There are therefore no mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the overpayment.  38 C.F.R. § 1.965(a)(1).  In this case, the Veteran was at fault in the creation of the overpayment by virtue of his failure to promptly inform VA of the change in his marital status.

The Veteran testified in August 2015 that he was unaware of his divorce from his spouse until 2011 when he was notified by VA of the change in his marital status. He also testified that he continued to live with his ex-wife and children until approximately 2010.  The Board finds that this testimony is not credible.  In March 2008, during a mental health intake examination at the Atlanta VA Medical Center (VAMC), the Veteran reported that he was currently divorced and had been for 6 years (since 2002).  Similarly, during a November 2008 VA psychiatric examination, the Veteran stated that he was married from 1999 to 2002 and was currently engaged to be married.  The record also contains evidence demonstrating that the Veteran did not cohabitate with his ex-wife until 2010.  In May 2008, the Veteran reported to his VA therapist that he was currently living with his girlfriend.  His ex-wife also indicated in statements accompanying her claim for apportionment that she and her two children did not live with the Veteran.  The Board therefore finds that the Veteran's testimony regarding his knowledge of his divorce and living with his ex-wife and children are of not credible.  He is clearly at fault in the creation of his debt as he failed to inform VA of the change in his marital status.

The second element to consider is the balancing of faults and the weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA is not at fault in this case-the Veteran was continuously notified that he was in receipt of additional disability compensation for three dependents (his wife and two children) and he was to notify VA immediately of any change in his marital status.  Such notice was provided after his initial award of service connection in a May 2002 letter and continued throughout the claims period, most recently in letters mailed in March 2008, December 2008, and February 2009.  The Board finds that the Veteran was notified of his duty to inform VA of any change in his marital status, and VA made efforts to avoid an overpayment in benefits by providing the Veteran numerous opportunities to adjust his dependent benefits.  Hence, VA bears no fault and the entirety of fault lies with the Veteran.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Undue hardship is described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In the present case, the Veteran submitted VA Forms 5655 (Financial Status Reports) in November 2011 and January 2015 indicating that his monthly income approximated $4,300.00 from VA and Social Security compensation payments.  In November 2011, his monthly expenses totalled $4,300.00 and in January 2015, his monthly expenses were $3,200.00.  The Veteran also submitted evidence indicating that he made child support payments from March 2008 to March 2011 and has defaulted on his mortgage twice (in September 2008 and May 2014).  The December 2011 decision denying the Veteran's waiver request noted that some financial hardship existed in this case, and the Board agrees.  The Veteran's income is limited to disability payments from VA and the Social Security Administration (SSA) and he is considered unemployable by VA.  However, his most recent Form 5655 indicates that his income is greater than his monthly expenses and he has continued to make child support payments throughout the claims period.  Thus, while some financial hardship exists in this case, the Veteran's income still exceeds his expenses and collection of the debt owed would not deprive him of the basic necessities of life.  

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefit was intended.  38 C.F.R. § 1.965(a)(4).  The Veteran was awarded additional VA service-connected benefits for the support of a dependent spouse under the assumption that he was married and reasonably contributing to the support his spouse.  See 38 U.S.C.A. §§ 1115, 1135.  Because the Veteran was not married after October 2002, the additional benefits received did not go to the support of a spouse who was dependent on the Veteran.  Thus, the collection of the debt would not defeat the purpose of the additional benefits received for the Veteran's spouse.

The fifth and sixth elements concern whether the appellant's failure to repay his debt would result in unjust enrichment and whether the appellant relinquished any right or incurred any legal obligation as a result of his reliance on the unwarranted VA benefit.  38 C.F.R. §§  1.965(a)(5) and 1.965(a)(6).  The Board finds that the failure of the Government to insist upon repayment of the entire debt would result in unjust enrichment to the Veteran.  He was in receipt of compensation intended to compensate him for the additional expense of a dependent spouse.  However, the Veteran was not married after October 2002, and while the record documents his payment of child support, there is no indication he provided financial support to his ex-wife.  Finally, the Veteran did not, according to the available record, incur additional obligations in the expectation of receiving his service connection compensation or otherwise change his position to his detriment as a result of the overpayment.
In view of the above, the Board concludes that recovery of the entire overpayment in question would not be against the principles of equity and good conscience.  38 C.F.R. § 1.965(a).  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to waiver of recovery of overpayment of VA disability benefits in the calculated amount of $11,095.00 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


